UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6873


VICTOR M. PIECHOCKI,

                    Petitioner - Appellant,

             v.

STATE OF MARYLAND,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:19-cv-01064-DKC)


Submitted: January 29, 2021                                       Decided: February 4, 2021


Before WILKINSON and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor M. Piechocki, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor M. Piechocki seeks to appeal the district court’s orders dismissing without

prejudice two 28 U.S.C. § 2241 petitions. After the district court dismissed without

prejudice Piechocki’s first two § 2241 petitions, Piechocki filed a third § 2241 petition.

Piechocki also filed a “motion for en banc review.” The district court then consolidated

the previously adjudicated § 2241 petitions with Piechocki’s third § 2241 petition and

construed his “motion for en banc review” as a notice of appeal challenging the court’s

dismissals of Piechocki’s first two § 2241 petitions. The consolidated petitions remain

pending in the district court.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).            Because the

consolidated litigation remains ongoing, the orders Piechocki seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders. See Bing v. Brivo Sys., LLC,

959 F.3d 605, 610 (4th Cir. 2020), petition for cert. filed, No. 20-759 (U.S. Nov. 27, 2020).

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2